OPINION — AG — ** COURT REPORTERS — SALARIES ** (1) THE SALARIES OF THE COURT REPORTERS MENTIONED BY YOU SHOULD BE FIXED AS PROVIDED IN 19 Ohio St. 179.X [19-179.X] SAID SALARIES TO BE PAID BY THE COUNTY. INASMUCH AS THE TRANSCRIPT FEES, ETC., COLLECTIBLE BY SUCH REPORTERS ARE 'NOT' REFERRED TO IN SAID ACT, SAME WILL CONTINUE TO BE COLLECTIBLE THEREBY AS PRIOR TO THE EFFECTIVE DATE OF CHAPTER 6. THE OPINION ABOVE EXPRESSED IS IN HARMONY WITH AN OPINION OF THE DATED JULY 8, 1950 — ROWE, RELATING TO THE SALARIES OF THE COUNTY COURT STENOGRAPHER OR REPORTER OF THE COUNTY JUDGE. (WAGES, SALARY, JUDGES) CITE: 19 Ohio St. 179.1 [19-179.1], 19 Ohio St. 179.4 [19-179.4], 19 Ohio St. 179.7 [19-179.7], 20 Ohio St. 651 [20-651] (FRED HANSEN)